t c memo united_states tax_court mark t allen petitioner v commissioner of internal revenue respondent docket no filed date alexandra e nicholaides for respondent memorandum opinion foley judge on date respondent issued a notice_of_deficiency to mark t allen for tax years and respondent determined the following deficiencies in and additions to mr allen's federal income taxes year deficiency dollar_figure big_number big_number additions to tax sec_6651 sec_6654 dollar_figure big_number big_number dollar_figure big_number all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure when mr allen filed his petition on date he resided in kent city michigan in his petition mr allen contested all of respondent's determinations mr allen has the burden of proving that respondent's determinations of income_tax deficiencies and additions to tax under sec_6654 are erroneous he refused however to stipulate any facts appear at trial or submit a brief prior to mr allen filed timely federal_income_tax returns mr allen did not however file returns or pay estimated_taxes relating to and during these years mr allen operated a sole_proprietorship which designed and manufactured electric controls after conducting an audit and reconstructing mr allen's income from bank records respondent determined that mr allen is liable for income and self-employment taxes relating to and mr allen however did not present any evidence relating to these issues accordingly we sustain respondent's determinations respondent also determined that mr allen is liable for sec_6651 additions to tax for fraudulently failing to file his and federal_income_tax returns respondent must establish by clear_and_convincing evidence that mr allen's failure_to_file was an attempt to evade tax see sec_7454 102_tc_632 a taxpayer's attempts to conceal income mislead the internal_revenue_service or prevent the collection of income_tax may establish the requisite fraudulent intent see 80_tc_1111 mr allen was aware of his federal_income_tax return filing obligations but failed to file his and returns in addition mr allen attempted to conceal his income-producing activities by encouraging his bank not to comply with respondent's summons sending respondent a false affidavit and refusing to provide respondent with relevant information moreover mr allen attempted to evade tax when he failed to file his returns accordingly he is liable for the sec_6651 additions to tax relating to and at trial respondent made an oral motion for the court to penalize mr allen pursuant to sec_6673 for engaging in dilatory tactics and asserting frivolous arguments we conclude that such a penalty is inappropriate in this case and deny respondent's request to reflect the foregoing decision will be entered under rule
